EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Herbert Hoffman on February 15, 2022.
The application has been amended as follows: 

10.         A method for forming a base profile on a metal container, the method comprising: 
locating a container on a punch, 
driving a container base by the punch, in an axial direction, against a die defining said base profile, wherein the die is axially fixed to a floating cylinder, and 
wherein a hold down ring surrounds the die and is slidable thereon, the hold down ring being positioned to contact the container base ahead of the die, the hold down ring being in the axial direction, 
wherein the die and the floating cylinder are deflectable perpendicular to said axial direction against a restoring force upon impact of the container base against the die or against the hold down ring.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2022 has been entered.

 Response to Arguments
Applicant’s amendments and remarks filed February 1, 2022 with respect to the rejections under 35 USC 102 and 103 have been fully considered and are persuasive.  The rejections under 35 USC 102 and 103 of the claims have been withdrawn. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 16-25 directed to an apparatus and method non-elected without traverse.  Accordingly, claims 16-25 have been cancelled.

Allowable Subject Matter
Claims 1-10 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record alone or in combination fails to explicitly teach “the hold down ring being deflectable relative to the floating cylinder in the axial direction” and “the resilient support being further configured to allow the die and the floating cylinder to be deflectable in a radial direction perpendicular 
US 2018/02077806 A1 to Pride teaches an apparatus for forming a base profile on a metal container (Fig. 1) including a resilient support 8 positioned about the hold down ring 4 (Fig. 1; Paras. [0014]-[0016]), and the resilient support being further configured to allow the die 5 and the floating cylinder 9 to be deflectable perpendicular to said central axis of the apparatus (Fig. 1; Paras. [0014]-[0016]).  However, the resilient support 8 and the floating cylinder 9 are both positioned within a channel of the hold down ring 4 (Fig. 1; Paras. [0014]-[0016]), and thus the hold down ring is not deflectable relative to the floating cylinder in the axial direction because the floating cylinder will always move with the hold down ring in the axial direction.
Similarly, US 2017/0291209 A1 to Zauhar teaches an apparatus for forming a base profile on a metal container (Figs. 3-4) including a resilient support 15 positioned about the hold down ring 11 (Figs. 3-4), and the resilient support being further configured to allow the die 13 and the floating cylinder 16 to be deflectable perpendicular to said central axis of the apparatus (Figs. 3-4; Paras. [0021]-[0022]).  However, the resilient support 15 and the floating cylinder 16 are both positioned within a channel of the hold down ring 11 (Figs. 3-4), and thus the hold down ring is not deflectable relative to the floating cylinder in the axial direction because the floating cylinder will always move with the hold down ring in the axial direction.
US 6,351,981 B1 to Jowitt teaches an apparatus for forming a base profile on a metal container (Fig. 1) including a die 5, a hold down ring 10, and a floating cylinder 15, 18 (Fig. 5; Col. 4, Ln. 66 through Col. 5, Ln. 14) and the hold down ring 10 is deflectable relative to the floating cylinder 15, 18 in the axial direction (Fig. 5; Col. 4, Ln. 66 through Col. 5, Ln. 14; the hold down ring 10 moves relative to the floating cylinder 15, 18 in the axial direction by moving into the air piston 35).  However, the floating cylinder 15, 18 is connected to a plain bearing 22 or arcuate surface that hold the floating cylinder 15, 18 and die 5 in 
Claims 2-9 depend from claim 1 and are allowable for the reasons discussed above.
Claim 10 is a method claim including claim limitations similar to those discussed above, e.g., “the die and floating cylinder are deflectable perpendicular to said axial direction against a restoring force” and “the hold down ring being deflectable relative to the floating cylinder in the axial direction.”  Claims 10 and 12, which depends from claim 1, are allowable for the reasons discussed above.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725